DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-44 filed October 22, 2019 are presented for examination. Claims 1-44 are pending. At this time, claims 1-44 are restricted.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-22, 37-44 drawn to a method for wireless communication between a user equipment and base station comprises generating/receiving, while a UE is in a state with no dedicate resources allocates to UE, a message with a UE identification encrypted by a first key and uplink data encrypted by a second key, transmitting/sending message/second key, and decrypting the uplink data using second key.
II.	Claims 23-36 drawn to a method of wireless communication between a user equipment and a base station comprises first state with dedicated resources allocated to the UE, a second state with no dedicated resources allocated to the UE, generating/receiving a first message with a first UE identification and uplink dara encrypted using first key, a second message and/or a second UE identification with uplink data encrypted using second key
2.	Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially 
3.	In the instant case, 
Invention I has first state with no dedicated resources allocated to UE, a message with a first UE identification data encrypted using a first key and uplink data encrypted using a second key. Invention II has first state with dedicated resources allocated to UE, second state with no dedicated resources allocated to the UE, first message with a first UE identification and uplink encrypted using first key, second message with second UE identification and uplink date encrypted using second key. Each of the inventions has a materially different design, mode of operation, function, or effect.
Invention I does not require second state, second message with second UE identification and uplink data encrypted by second key that were needed in Invention II. These are mutually exclusive limitations.
The recited limitations in both inventions are not obvious variants and they operate differently and have different modes of operation.
From the above discussions, it is clear that Inventions I and II operate differently and have different modes. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/SHAWNCHOY RAHMAN/
Primary Examiner, Art Unit 2438